DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the personalized 3D model spatial information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the individual object geometry”. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.
Claim 14 recites a “computer program element”, which is considered functional descriptive material, however, does not embody such element on a non-transitory computer-readable medium., therefore, the claim is non-statutory.
Claim 15 recites a “computer readable medium” storing the computer program element of claim 14, however, the applicant’s specification does not describe such 
The examiner suggests amending the claims to include “non-transitory computer-readable medium” or equivalent. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (USPAPN 2015/0051480).
Regarding claim 1, Hwang discloses:
an interface configured to provide 3D image data of an object (see para [89] and fig 1 and 3, an imaging device for acquiring external medical images 50, wherein as specified in para [69] and [70], the external medical images 50 may be 3D);
to provide a sequence of images of the object (see para [93], [95], [98], and fig 3, an imaging device for acquiring N cycle images during a predetermined period of a cycle, wherein the N cycle images may be ultrasound images);
a processing unit configured to obtain a personalized 3D model of the object by applying a model-based segmentation to the 3D image data of the object (see para [89] 
to adapt the personalized 3D model based on at least a part of the images of the sequence of images of the object, wherein the personalized 3D model is a deformable model (see para [98], [103], and fig 3 and 7, the personalized 3D model generated in step 213 is deformed to fit each of the N cycle images in step 214).
Regarding claim 2, Hwang further discloses a display unit configured to display an overlay of the adapted personalized 3D model and the sequence of images of the object (see para [93] and fig 7, superimposing the personalized 3D model on the cycle images).
Regarding claim 3, Hwang further discloses:
an image acquisition apparatus configured 3to acquire 3D image data of the object (see rejection of claim 1, the imaging device for acquiring external medical images 50, wherein the external medical images 50 may be 3D); and
to generate a plurality of images of the object (see rejection of claim 1, an imaging device for acquiring N cycle images);
an image processing apparatus according to claim 1 (see rejection of claim 1, and Hwang para [141], a computer).
Regarding claim 4, Hwang further discloses:
wherein the image acquisition apparatus comprises a first image acquisition unit configured to acquire a 3D image of the object (see para [65] and [70], the external medical images may be 3D ultrasound images) and

Regarding claim 5, Hwang further discloses wherein the image acquisition apparatus is an ultrasound system (see rejection of claim 4, the external medical images and the N cycle images are all ultrasound images).
Regarding claim 6, Hwang discloses everything claimed as applied above (see rejection of claim 1).
Regarding claim 7, Hwang further discloses wherein during adapting the personalized 3D model spatial information is provided by the personalized 3D model of the object (see para [98] and [103], 3D spatial information of the personalized 3D model is provided for the fitting).
Regarding claim 8, Hwang further discloses wherein the personalized 3D model is adapted to the images of the sequence of images by replicating and/or stacking the images (see para [93] and fig 7, fitting the personalized 3D model to the N cycle images includes superimposing the personalized 3D model on the cycle images).
Regarding claim 9, Hwang further discloses wherein for adapting the personalized 3D model to the images of the sequence of images of the object landmarks are provided for registration of the individual object geometry with the personalized 3D model of the object (see para [102], using landmark points for fitting the personalized 3D model to the N cycle images).
Regarding claim 13, Hwang further discloses wherein images of the object are generated at a rate of more than 10 Hz (see para [57], 2-18 Hz).
claim 14, Hwang discloses everything claimed as applied above (see rejection of claim 1), and further discloses: an image processing apparatus comprising: an interface, and a processing unit (see para [141], a computer).
Regarding claim 15, Hwang discloses everything claimed as applied above (see rejection of claim 14, a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Wächter-Stehle et al. (WO 2015/139937).
Regarding claim 10, Hwang discloses everything claimed as applied above (see rejection of claim 6), however, does not disclose wherein the deformable personalized 3D model is provided as mesh triangles and is adapted to minimize a model energy comprising an internal and external energy (i.e., Hwang discloses that the personalized 3D model is deformed to fit 2D images, however, does not specify how).
In a similar field of endeavor of fitting a 3D deformable model to a 2D image, Wächter-Stehle discloses wherein the deformable personalized 3D model is provided as mesh triangles and is adapted to minimize a model energy comprising an internal and external energy (see p7 line 29 through p8 line 28 and fig 3, a 3D mesh model is fitted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Wächter-Stehle, and generate a personalized 3D model to be fitted to 2D images, as disclosed by Hwang, wherein the fitting includes minimizing an energy function derived from external and internal energy, as disclosed by Wächter-Stehle, for the purpose of achieving improved reliability and accuracy (see Wächter-Stehle p2 lines 13-15).
Regarding claims 11 and 12, Hwang and Wächter-Stehle disclose everything claimed as applied above (see rejection of claim 10, external and internal energy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pouch et al. (“Development of semi-automated method for mitral valve modeling with medial axis representation using 3D ultrasound”), Alessandrini et al. (“A pipeline for the generation of realistic 3D synthetic echocardiographic sequences: methodology and open-access database”), Wang et al. (USPN 10,321,892), Mollus et al. (USPN 9,953,429), and Gorman, III et al. (USPN 9,406,142). Each of the above references discloses obtaining a personalized 3D deformable model based on ultrasound images.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668